Title: To Thomas Jefferson from Park Woodward, 28 November 1803
From: Woodward, Park
To: Jefferson, Thomas


               
                  Sir
                  New London 28 November 1803
               
               After congratulating you as the first Majestrate of the United States of America, upon the many happy and promising events that has occured and taken place to us as a Nation, within the limits of your Administration; and having great confidence in your Wisdom, and the simplicity of your mind, in conjunction with the great Council of our Nation, under the auspicious Goverment of the good providence of God; that every exertion shall yet be made, to make us as happy People. From which confidence, and to answer my own mind, with submission, have presented you with the following lines; wishing, if it could be consistent, it might be read before both Houses of Congress. As it is obviously evident that the United States of America are under a great Calamity as a Nation, and more especially some of our Cities and Capitals, in many parts of the Union; by reason of the Epidemical disease generally called the yellow Fever. And as I put no confidence in chance, as that any thing can take place, without the limits of true Philosophy; there must be a special or natural cause for every thing that does exist; and finding that no natural cause can be assigned by our most skilfull Physicians, and much less on Philosophical principles, of the origin, of the aforesaid calamity brought on us by the yellow Fever. From which my mind was lead to search for the special cause of the aforesaid calamity; and fully believing that all civil and moral goverment in every Department, from a private Family, to that of a Nation, was constituted by the Wisdom of Heaven; to contribute mutual happiness and tranquility to the whole mass of man kind. As every moral precept carries this signiture, do to all men as you would be done by; from which constituted goverment, and from the righteous Administration of every Department, the Citizens of the United States have a right to contemplate The greatest blessing. But a departure from the above signiture of moral goverment, special calamities must await us as a Nation; as well as in all other communitive bodies. For the righteous Judge of Heaven and Earth shall give to everyone as his works shall be. In my aforesaid search I find the Constitution of the United States in its Articles a sure foundation for such Laws and goverment as will protect all good morals; and the equal rights, liberties, freedom, and property to all its subjects, without any discrimination. I have no doubt this would be admitted by nine tenths of the freemen of our Nation; and so the special cause of the aforesaid calamity is not found in our National Constitution. But when I conptemplate of the many Thousands of our fellow men, within the limits of the United States, captivated to perpetual slavery, from generation to generation; either by Law, or without Law; all having from the God of our existence an equal right to liberty and freedom with all the rest of mankind. I am not at a loss for the special cause of the aforesaid calamity; when so many Thousands of our fellow men are deprived of their natural rights, and the just protection of Law; this truth being obviously witnessed from attended Circumstances to the rational mind. firstly. As I have had personal knowledge of several of our Eastern States for more than Fifty years, and I never heard of the Yellow Fevers being in this Country, untill since our Independence took place; tho’ there is no doubt, but that the subjugation of the Negroes to slavery took place in the very early settlements of America; but the sin of ignorance we read is winked at. But since the founding of our present Constitution upon its true Republican principles, constituting equal good to all its subjects, which has been almost universally approbated and acknowledged, and in many Instances sworn to protect. We can no longer plead Ignorance in suffering so many of our fellow men to be Subjected in slavery. For he that knoweth his masters will, and commiteth things worthy of stripes, shall be beaten with many. Secondly. It obviously appears that the righteous Judge of Heaven and Earth, has marked out our great capitals and marritime Towns, and Cities, as the greatest offenders, and the just victims of his displeasure, as the judge of all the Earth will do right. Showing us that these maratime Towns and Cities were in the first transgression, in subjecting these unhappy People. Thirdly. It is obviously witnessed before our eyes, that God, in his providence has made a discrimination, as in Egypt, between the oppressor, and the oppressed; for this Ethiopean Nation, by Gods power, in almost every Instance are protected from this destroying pestilence that wasteth at noon Day. From which circumstantial evidence, I feel justified in myself, and from the love I feel for my fellow men, to solicit our chief Majestrate, with the advise of our National Council, to see if these People now in slavery within the United States, cannot be liberated; least as was once said in a simular case, we be all Dead men. I would not wish to feel prejudiced against the private Interest of any of our fellow Citizens, that any one should wrongfully suffer a single Cent. For which end I should wish, (except something better can be devised) that Congress would appoint a Committee or constitute a Court, to hear and determine on a primeval of Right, whether those Negro slaves in the United States alluded to, are an honest acquired Property to the Possessor, or was subjected by fraud and held by power. If found in the former case, I could wish there might be ways appointed to have them all appraised at their just value, and paid for out of our Public Chest; and let them all be Emancipated and made free according to the true Spirit of our National constitution. But if found in the latter case, that they might by Law be made free and Emancipated from Slavery. Which would redound to the honor of our National constitution. Were this to take place in Either case, the same Country & Land that now is cultivated by the Labor of Negroes, would want their Labor, and no doubt they might be contracted with by the white planters at a moderate price. And as our territorial Dominion of the United States by a late contract and cession by France, is extended to a vast extent in the Southern Climate, and when I review the probable events that may take place in future times, if those Negroes could be liberated and made free on principles of Righteousness, and some means provided for their Education, and subjection to the Laws of the Land & Millitary Discipline, what a vast number of the hardy sons of freedom might be cultivated, that nature has adapted to a hot Climate, and would be as a Bulwark of Strength to our Nation in case of a Southern invasion, as it would not be likely any temptation would bias them to desert our cause. But Wisdom is profitable to direct the temptations that those People are now under. I should always wish we might never have a man reside in our National Councils that had a greater value for private Interest than for perfect Justice, and the honor of our present Constitution— 
               I have the honor to be Your most Obdt. & very Hbl. Servt.
               
                  Park Woodward
               
            